Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Final Office action based on the 15/429102 application response filed on 06/21/2021.
Claims 1-6, 8-12 & 16-21 are pending and have been fully considered.
Claims 13-15 are withdrawn from consideration.
Claims 16-21 were newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12, & 16-21  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1(and claims 2-6, 8-12), this section of the newly amended section of claim 1 is still unclear:
perform the method comprising”.
In applicant’s arguments…it seems they mean to intend that this “configured to” language indicates, “programmed to”. As configured to could mean many other things in this case (for instance a structural arrangement of device parts), using the term “configured to “ remains unclear. If applicant intends for this configured to language to indicate a computerized part of the automated analysis machine is “programmed to” perform the claimed steps, indicating a structural change in a computerized device part, it is suggested that they claim, using both the “programmed to” claim language, and also claim the specific computerized device part that is “programmed to”. It seems in the instant PGPub specification, the device part that is actually programmed is a control unit.
Also- the claims remain unclear for as the examiner can see in the instant specification, no adequate description (logic diagrams, or equation, or similar) algorithm to teach of the totality of the claim language following the “configured to perform the method comprising” part of the claim. This makes the instant claims unclear, as it is not clear that one of ordinary skill could make or use the invention as claimed from how the claims are instantly claimed and disclosed. 
If applicant try to claim a structural change in the control unit/processor, and there is not specific disclosure of this in the instant specification---more than citing “appropriate software—since this is unspecific and one of ordinary skill in the art would not know what this is—then adding structural language for the control unit/processor could lead to 
Please clear up the claim language in Claim 1 and also point out where in the instant specification there is support for the totality of the claimed programming of the control unit, which as is instantly read, includes:
“taking a first liquid volume VI of the first sample liquid using the pipetting apparatus,
dispensing the first liquid volume VI of the first sample liquid using the pipetting apparatus,
taking a second liquid volume V2 of the first sample liquid using the pipetting apparatus,
dispensing the second liquid volume V2 of the first sample liquid using the pipetting apparatus,
taking a third liquid volume V3 of the second sample liquid using the pipetting apparatus, and
dispensing the third liquid volume V3 of the second sample liquid using the pipetting apparatus,
wherein the third liquid volume V3 relates to the second liquid volume V2 in accordance with the following relationship to compensate for dilution effects in the second liquid volume V2 :
V3 = kl V2 + k2,
where V2 denotes the second liquid volume of the first sample liquid, kl denotes a predetermined liquid-volume-dependent correction factor, k2 denotes a predetermined liquid-volume-independent correction factor, and the correction factor kl is unequal to one; and
the first target vessel and the second target vessel each contain a same amount of an analyte to be analyzed by the automated analysis machine.”
For new independent Claim 16, applicant does not claim any version of the “configured to” or “programmed to” language, but instead claims that the automated pipetting apparatus” performs the claimed steps. For Claim 16, it is still unclear how the instant device is performing the claimed steps. Does the automated pipetting apparatus also 
According to MPEP 2181:
For a computer-implemented claim limitations, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).
Also see: See Federal Register Notice dated 01/07/2019.
https://www.federalregister.gov/documents/2019/01/07/2018-28283/examining-computer-implemented-functional-claim-limitations-for-compliance-with-35-usc-112.
Also, in Claim 1 &16, it is unclear what dilution “effects” are. What “effects” might be is different situation to situation and therefore this term is unclear and not defined by the claim. Correction is required.
Also-with respect to Claims 1 & 16 it is unclear how the first and second target vessels for sure contain, “the same” amount of analyte. This would seem to be to be dependent on what the actual sample liquid was. Not all sample liquids will contain the same amount of analyte when separate aliquots of the sample is taken. Please clarify in the claim language. Is there processing done to the sample prior to interaction with the automated pipetting device.?

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-6, 8-12 & 16-21 are rejected under 35 U.S.C. 103(a) as being obvious over TAKAHASHI in US 20140193918 in view of CURTIS in US 20030107738 and further in view of HUTTER in US 20140106467.
	With respect to Claims 1 & 16, TAKAHASHI et al. teach of a method for using an automatic analyzer for dispensing (pipetting) and transferring samples adapted to enhance sample/reagent dispensing accuracy, regardless of a difference in sample/reagent dispensing height of a dispensing probe (pipette)(abstract). TAKAHASHI et al. further teach of the automatic analyzer also including a sample dispensing mechanism that dispenses into one of the reaction cells 35 the sample that has been aspirated from one of the multiple sample containers 10, and a sample cleaning mechanism 46 that cleans the sample dispensing mechanism 15. The analyzer further includes a first reagent dispensing mechanism 20 that dispenses into the reaction cell 35 the reagent that has been aspirated from one of the reagent containers 40 in the first reagent disk 41, a first reagent cleaning mechanism 47 that cleans the first reagent dispensing mechanism 20, a second reagent dispensing mechanism 21 that dispenses into the reaction cell 35 the reagent that has been aspirated from one of the reagent containers 40 in the second reagent disk 42, and a second reagent cleaning 
CURTIS et al. teach of method and apparatus for measuring, transferring calibrating the measurement of small volumes of liquids. The small volumes of liquid are typically dispensed from liquid delivery devices (transferring samples), the delivery device often having multiple channels to analyze many samples at once. The liquid samples are delivered to one or more cells, typically in a multi-well plate, and positioned in a spectrophotometer for determining an absorbance of a chromophore in the liquid sample. Based upon an absorbance measurement and the concentration of the chromophore, a path length of the liquid sample is determined, from which a volume of the sample may be calculated. The method and apparatus provide various means for 
See MPEP 2114:  Broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007). Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007).
 See Parker v. Flook, 437 U.S. 584 (1978) - ruled that an invention that departs from the prior art only in its use of a mathematical algorithm is patent-eligible only if the implementation is novel and nonobvious. The algorithm itself must be considered as if it were part of the prior art. 
TAKASHI and CURTIS et al. do not teach of the use of the phrase, “dilution effects” or of equal volumes in the containers. HUTTER et al. is used to remedy this.
	HUTTER et al. teach of a pipetting unit and a method of using the pipetting unit for pipetting a volume V1 of test liquid for carrying out an in vitro diagnostic test. The method comprises dipping a nozzle of a pipetting unit into a test liquid and aspirating a volume V4 of the test liquid larger than the volume V1 required for carrying out the test. The method further comprises dipping the pipetting unit into a wash liquid and dispensing a volume V2 equal or smaller than V4 minus V1 of the test liquid into the wash liquid. The method further comprises dipping the pipetting unit into a reaction liquid and dispensing the volume V1 of test liquid required for the test (abstract). HUTTER et al. also teach of making sure the dispensed volumes (and analytes in the volumves) are equal (paragraph 0014, 0024, & 0026), and taking into account and minimizing dilution effects(paragraph 0028). HUTTER et al. also teach of intermediate aspirating and/or dispensing steps may occur between the first step and the second step(paragraph 0019).It would have been obvious to one of ordinary skill in the art to use the method for adjusting the pipetting volume and dilution effects of HUTTER with the methods of TAKASHI and CURTIS due to the need in the art for a pipetting device 
	With respect to Claims 2-8, & 17-20 CURTIS et al. teach of calculating a correction factor by comparing volumes and making calculations (paragraph 0051, 0067, 0073).  It would have been obvious to one of ordinary skill to adjust this correction factor calculation based on the desired result.
	With respect to Claims 9-12, & 21, TAKAHASHI et al. teach of the sample being blood/sample of a patient (paragraph 001,002, & 0054) and of filling the system with system water(paragraph 0046). 
Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. 
Applicant argues about the 112 rejections and specifically points out their disclosure in paragraph 0041 reciting:
“The control machine is configured in such a way that it may control the execution of a method for transferring a first sample liquid ... and a second sample liquid ... according to one of the methods according to the invention.” With respect to this—the examiner sees this, but maintains it is still not clear how exactly one of ordinary skill in the art would accomplish this since there are no equations claims—and because applicant does not specify anything further which might make this enough disclosure(applicant does not seem to cite more than “appropriate software,” for how one would accomplish through a programmed computer device, but does not claim any specifics of what the appropriate software might be. Therefore—when attempting to 
Therefore, the 112, 2nd rejections are maintained and further explained as shown above, for both Claim 1 and those that depend therefrom and new Claim 16 and those that depend therefrom.
With respect to the prior art, these rejections are also maintained as it reads on the instant claim language since the “configured to” clause is still unclear to if anything is actually programmed/structurally changed, and also no control unit/processor is claimed.
With respect to the prior art applicant first argues that the applicants invention advantageously maintains the comparative integrity of sample analyses by taking into account inadvertent dilution effect caused by the pipetting apparatus. With respect to this, the argument is not commensurate in scope with the instant claims since this method as instantly claimed and disclosed in the specification is not programmed into the control unit. Also- this section of the claim remains unclear as shown above.
With respect to the TAKAHASHI, CURTIS, and HUTTER references, applicant argues that applicant does not disclose or suggest the dilution effects, and also of predetermining correction factors related to dilution of the sample taken in a first manner in order to determine a comparative volume of the sample to be taken in a different manner.  With respect to this, the examiner disagrees. First of all, applicant does not specifically claim, “dilution effects,” in Claim 1, so this argument is not commensurate in 
Also, the HUTTER reference specifically teaches of the use of this phrase, “dilution effects”. Further, the HUTTER reference teaches the method comprises dipping a nozzle of a pipetting unit into a test liquid and aspirating a volume V4 of the test liquid larger than the volume V1 required for carrying out the test. The method further comprises dipping the pipetting unit into a wash liquid and dispensing a volume V2 equal or smaller than V4 minus V1 of the test liquid into the wash liquid. The method further comprises dipping the pipetting unit into a reaction liquid and dispensing the volume V1 of test liquid required for the test(abstract). HUTTER et al. also teach of making sure the dispensed volumes(and analytes in the volumes) are equal(paragraph 0014, 0024, & 0026), and taking into account and minimizing dilution effects(paragraph 0028).
Also, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that the instant invention allows the two different vessels to result in samples with the same amount of analyte in them, and then again argues this point with respect to the CURTIS reference. With respect to this argument, the examiner 
Applicant further argues that HUTTER et al. do not teach of suggest any method that accounts for dilution effects in one volume of a sample liquid in order to determine another volume of the same sample liquid obtained in a different manner not subjected to the same dilution effects such that both volumes (which m ay not be equal) of the sample liquid contain the same amount of an analyte, and that HUTTER et al. do not teach of intermediate pipetting steps. The examiner disagrees, as HUTTER et al. do in fact teach of intermediate dispensing steps, “in a first step and dispensing a volume of test liquid in a second step, wherein the volume of dispensed liquid may be different from the volume of aspirated liquid and wherein intermediate aspirating and/or dispensing steps may occur between the first step and the second step.”
The newly cited reference on IDS dated 12/25/2020, BERNDT in US 20100241370 is also found relevant.
Please clear up the claims and show where there is support for the control unit/programming of the device/use of the device and the applicant will have an easier time overcoming the instant prior art. As mentioned before, “appropriate software,” is not enough support.
All claims remain rejected at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797